Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144726 & (67)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DANETTA SIMPSON,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 144726
                                                                   COA: 299658
                                                                   Wayne CC: 09-008559-CK
  MEMBERSELECT INSURANCE COMPANY,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the November 22, 2011 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
         t0618                                                                Clerk